UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7509


KELVIN J. MILES,

                Petitioner - Appellant,

          v.

WARDEN of FCI ESTILL,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      R. Bryan Harwell, District
Judge. (2:13-cv-00721-RBH)


Submitted:   February 25, 2015            Decided:   March 10, 2015


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kelvin J. Miles appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion.        We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.          Miles v. Warden, No.

2:13-cv-00721-RBH (D.S.C. Aug. 25, 2015).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  2